Title: General Orders, 12 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 12th 1776.
Parole Dublin.Countersign Essex.


Colonel Nixon President, of the present sitting General Court Martial, being to be called upon to give Evidence against a prisoner, to be tried this day, at said Court, is therefore discharged from his duty as President of said Court, and Colonel Parsons (the next Colonel in rotation) is to succeed him as President of said General Court Martial.
Col. Nixon, Col. Varnum, and some other Colonels, in consequence of the orders of the 17th ultimo, having given in a return of their Arms to the Adjutant General’s office about the time General Gates, set off for Philadelphia; and the same having been lost, or overlooked, were called upon the 8th Instant for neglect in this particular, the mistake therefore being cleared up; The General does with pleasure acquit them of a breach of duty, in this instance, and feels a satisfaction in finding

those Gentlemen unwilling to labour under a suspicion of neglect of their duty, as nothing but an attentive observance of orders, can enable the Commander in Chief to govern Troops, and preserve that regularity and discipline, which is necessary to distinguish a well conducted army, from an unruly Rabble.
’Tis therefore hoped and expected, that officers of every Rank, and Denomination, will pride themselves in the execution of the orders which falls within their department to obey.
No sick person is to have leave of absence from Camp, ’till the Director General of the Hospital certifies the necessity of it (and the lenght of time requisite for such absence) to the Brigadier of the Brigade he belongs to, who in that case is to grant the permission: All persons absent otherwise than this, will be considered as deserters, and those now out to be recalled.
